DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I in the reply filed on 10/25/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Species I is found to be elected on 10/25/21 referencing figures 1-5. It is found that claim 7- reciting that a tool receptacle would be found on both the first body portion and the movable closure member- is not applicable to the elected species. Instead, it is found to be applicable to species V referencing to figures 11 and 12. As such, claim 7 will be withdrawn from examination.  
Drawings
The drawings are objected to because:
Receptacle top and receptacle bottom is not labeled in the drawings, and does not have reference labels
Tool receptacle is not labeled and does not have a reference label 
Rails are presented with different labels (labels 1211, and 1212) 
Lateral protrusion have different labels (labels 31, and 32) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words. 
Appropriate correction is required.
Claim Objections
Claims 12 and 13 objected to because of the following informalities:
Claim 12 recites “the base surface of the receiving step” in line 2. “The base surface” lacks antecedent basis and should be adjusted to “a base surface of the receiving step). 
Claim 13 recites “respectively comprise rails” in line 5. This may be construed with multiple interpretation such as each of the lateral sides having a plurality of . 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 12 is found to be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. 
	Claim 12 recites “the bottom of the smooth surface” in lines 1-2. It is unclear as to what the inventor intends to claim as there are multiple interpretations. Interpretations include the smooth surface bottom being the receptacle bottom or the smooth surface bottom being part of the slope surface at a separate location from the receptacle bottom. For examination purposes, it will be interpreted as being the receptacle bottom. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis (US Publication No. 20090325120 A1).
	Regarding Claim 1, Lewis discloses a self-ligating orthodontic bracket (Abstract), comprising: 
a bracket body (Fig. 7C) and a movable closure member (Fig. 7C, label 502), wherein the bracket body comprises a first body portion, a second body portion (See Annotated Figure A of Fig. 7C) and an archwire slot therebetween (Fig. 7B, label 506); and 
the movable closure member is engaged with the second body portion (Fig. 7A) and movable relative thereto between an opened position in which an archwire is insertable into the archwire slot (Fig. 7A), and a closed position in which the movable closure member retains an archwire in the archwire slot (Fig. 7B), aspectant ends of the first body portion and the movable closure member are their respective inward ends; 
wherein the first body portion and/or the movable closure member comprises a tool receptacle (Fig. 7A, label 504 where the tool receptacle is found within the first body portion) having a receptacle top and a receptacle bottom (See Annotated Figure B of Fig. 7C), and 
the tool receptacle (Fig. 7A, label 504) is provided at the inward end of the first body portion (Fig. 7A) and/or the movable closure member and adjacent to the 
the archwire slot (Fig. 7B, label 506) and the first body portion (See Annotated Figure A of Fig. 7C) co-form a first side surface (See Annotated Figure C of Fig. 7C), while the archwire slot (Fig. 7B, label 506) and the second body portion (See Annotated Figure A of Fig. 7C) co-form a second side surface (See Annotated Figure C of Fig. 7C); 
wherein in operation, a tip of an opening tool is inserted into the tool receptacle, then the tip of said opening tool slides along the smooth surface downwardly to the receptacle bottom, whereby said opening tool pushes the moveable closure member so as to open the archwire slot (Fig. 7A and 7B shows the bracket when it is open and closed; Par. [0047] and Par. [0044] describes the bracket being open with a tool and as such the tool is capable for the tip to be inserted into the tool receptacle and slide downwardly to the receptacle bottom from the smooth surface).

    PNG
    media_image1.png
    467
    582
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    421
    519
    media_image2.png
    Greyscale

Annotated Figure B

    PNG
    media_image3.png
    408
    470
    media_image3.png
    Greyscale

Annotated Figure C
Regarding Claim 2, Lewis teaches the claimed invention and further discloses the smooth surface comprises a first section and a second section (See Annotated Figure D of Fig. 7E) in a sequence from a top of the smooth surface to a bottom of the smooth surface, wherein the first section is connected to the second section (See Annotated Figure D of Fig. 7E), and an angle between a tangent of the second section and the first side surface or the second side surface remains constant or gradually decreases along the direction from the top to the bottom of the smooth surface (See Annotated Figure D of Fig. 7E wherein the tangent of the second section and the first 

    PNG
    media_image4.png
    353
    542
    media_image4.png
    Greyscale

Annotated Figure D
	Regarding Claim 3, Lewis teaches the claimed invention and further discloses an angle between the tangent of the first section and the first side surface or the second side surface remains constant or gradually increases along the direction from the top to the bottom of the smooth surface (See Annotated Figure E of Fig. 7E wherein the first section and the first side surface gradually increases along the direction from the top to the bottom of the smooth surface).

    PNG
    media_image4.png
    353
    542
    media_image4.png
    Greyscale

Annotated Figure E
	Regarding Claim 4, Lewis teaches the claimed invention and further discloses the first section smoothly connects to the second section (See Annotated Figure F of Fig. 7C; Abstract).

    PNG
    media_image5.png
    336
    553
    media_image5.png
    Greyscale

Annotated Figure F
	Regarding Claim 5, Lewis teaches the claimed invention and further discloses the bottom of the smooth surface is the receptacle bottom (See Annotated Figure G of Fig. 7C where the bottom of the smooth surface of the tool receptacle is the receptacle bottom).

    PNG
    media_image6.png
    336
    537
    media_image6.png
    Greyscale

Annotated Figure G
Claim(s) 1-6, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis (US Publication No. 20090325120 A1).
	Regarding Claim 1
a bracket body (Fig. 2A, label 110) and a movable closure member (Fig. 2A, label 102), wherein the bracket body comprises a first body portion (See Annotated Figure H of Fig. 2A), a second body portion (See Annotated Figure H of Fig. 2A) and an archwire slot therebetween (Fig. 1A of label 106); and 
the movable closure member (Fig. 2A, label 102) is engaged (See Annotated Figure I of Fig. 1B) with the second body portion (See Annotated Figure I of Fig. 1B) and movable relative thereto between an opened position in which an archwire is insertable into the archwire slot (Fig. 1A, Abstract), and a closed position in which the movable closure member retains an archwire in the archwire slot (Fig. 1B, Abstract), aspectant ends of the first body portion and the movable closure member are their respective inward ends (Fig. 1A-1B); 
wherein the first body portion and/or the movable closure member (Fig. 1A, label 102) comprises a tool receptacle (Fig. 1A, label 104) having a receptacle top (See Annotated Figure J of Fig. 1B) and a receptacle bottom (See Annotated Figure J of Fig. 1B), and 
the tool receptacle is provided at the inward end of the first body portion and/or the movable closure member (Fig. 1B displays that it is in the inward end of the movable closure member) and adjacent to the archwire slot (Fig. 1B displays that it is adjacent to the archwire), and the tool receptacle comprises a smooth surface (See Annotated Figure K of Fig. 1A) that slopes downward to the inward end (See Annotated Figure K of Fig. 1A wherein the inward end defines the area highlighted in the annotated figure); and 
the archwire slot and the first body portion co-form a first side surface (See Annotated Figure L of Fig. 2A), while the archwire slot and the second body portion co-form a second side surface (See Annotated Figure L of Fig. 2A); 
wherein in operation, a tip of an opening tool is inserted into the tool receptacle, then the tip of said opening tool slides along the smooth surface downwardly to the receptacle bottom, whereby said opening tool pushes the moveable closure member so as to open the archwire slot (Par. [0046] where it states a tool is inserted and as such it is capable that the tip of the tool is inserted into the tool receptacle, Fig. 1A-1B).

    PNG
    media_image7.png
    348
    437
    media_image7.png
    Greyscale

Annotated Figure H

    PNG
    media_image8.png
    345
    522
    media_image8.png
    Greyscale

Annotated Figure I

    PNG
    media_image9.png
    404
    447
    media_image9.png
    Greyscale

Annotated Figure J

    PNG
    media_image10.png
    428
    446
    media_image10.png
    Greyscale

Annotated Figure K

    PNG
    media_image11.png
    429
    409
    media_image11.png
    Greyscale

Annotated Figure L
	Regarding Claim 2, Lewis teaches the claimed invention and further discloses the smooth surface comprises a first section and a second section (See Annotated Figure M of Fig. 3A) in a sequence from a top of the smooth surface to a bottom of the smooth surface, wherein the first section is connected to the second section (See Annotated Figure M of Fig. 3A), and an angle between a tangent of the second section 

    PNG
    media_image12.png
    377
    483
    media_image12.png
    Greyscale

Annotated Figure M
	Regarding Claim 3, Lewis teaches the claimed invention and further discloses an angle between the tangent of the first section and the first side surface or the second side surface remains constant or gradually increases along the direction from the top to the bottom of the smooth surface (See Annotated Figure N of Fig. 3A wherein the first section and the first side surface gradually increases along the direction from the top to the bottom of the smooth surface).

    PNG
    media_image12.png
    377
    483
    media_image12.png
    Greyscale

Annotated Figure N
	Regarding Claim 4, Lewis teaches the claimed invention and further discloses the first section smoothly connects to the second section (See Annotated Figure O of Fig. 3A).

    PNG
    media_image12.png
    377
    483
    media_image12.png
    Greyscale

Annotated Figure O
	Regarding Claim 5, Lewis teaches the claimed invention and further discloses the bottom of the smooth surface is the receptacle bottom (See Annotated Figure P of Fig. 1B where the bottom of the smooth surface of the tool receptacle is the receptacle bottom).

    PNG
    media_image9.png
    404
    447
    media_image9.png
    Greyscale

Annotated Figure P
Regarding Claim 6, Lewis teaches the claimed invention and further discloses the smooth surface is a curved bevel (See Annotated Figure Q of Fig. 1B is a curved bevel), the top of the smooth surface comprises an arc shape (See Annotated Figure Q of Fig. 1B shows that there is an arch shape where the arc curves to the inward end of the first portion), the smooth surface is gradually narrowed from the top to the bottom thereof (See Annotated Figure Q of Fig. 1B), and the bottom of the smooth surface is an arc or a point (See Annotated Figure Q of Fig. 1B where the bottom of the smooth surface which is the receptacle bottom is an arc).

    PNG
    media_image13.png
    380
    446
    media_image13.png
    Greyscale

Annotated Figure Q
Regarding Claim 11, Lewis teaches the claimed invention and further discloses the first body portion comprises a receiving step (Fig. 1A, label 108) on the first side surface (See Annotated Figure R of Fig. 2A), wherein the receiving step (Fig. 1A, label 108) is disposed parallel to the archwire slot (Fig. 1A shows that the receiving step is parallel to the archwire slot labeled 106).

    PNG
    media_image11.png
    429
    409
    media_image11.png
    Greyscale

Annotated Figure R
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable by Wang (CN 104970890 A, Machine Translated Version Reference Below) in view of Lewis (US Publication No. 20090325120 A1).
	Regarding Claim 1, Wang discloses a self-ligating orthodontic bracket (Abstract), comprising:
a bracket body (Fig. 1, label 2) and a movable closure member (Fig. 1, label 3), wherein the bracket body comprises a first body portion (Fig. 1, label 21), a second body portion (Fig. 1, label 22) and an archwire slot (Fig. 1, label 5) therebetween (Fig. 1); and 
the movable closure member (Fig. 1, label 3) is engaged with the second body portion (Fig. 1) and movable relative thereto between an opened position in which an archwire is insertable into the archwire slot (Fig. 6 shows a tool (label 9) being used to move the movable closure member to insert an archwire; Abstract), and a closed position in which the movable closure member retains an archwire in the archwire slot (Abstract), aspectant ends of the first body portion and the movable closure member are their respective inward ends (Fig. 1); 
wherein the first body portion and/or the movable closure member comprises a tool receptacle (Fig. 1, label 8 which is part of the first body) having a receptacle 
the tool receptacle (Fig. 1, label 8 which is part of the first body) is provided at the inward end of the first body portion (Fig. 1) and/or the movable closure member and adjacent to the archwire slot (Fig. 1), and
the archwire slot (Fig. 1, label 5) and the first body portion co-form a first side surface (See Annotated Figure T of Fig. 5), while the archwire slot and the second body portion co-form a second side surface (See Annotated Figure T of Fig. 5); 
However, Wang is silent to a smooth surface that slopes downward to the inward end. 
Lewis teaches a similar self-ligating bracket configuration and further discloses a tool receptacle (Fig. 7C, label 504) that comprises a smooth surface that slopes downward to the inward end (See Annotated Figure U of Fig. 7C) to minimize the tendency of food to be lodged to the bracket (Par. [0011]). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool receptacle of Wang to be the tool receptacle of Lewis to have a smooth surface that slopes downward to the inward end to minimize the lodging of food in the bracket (Par. [0011]). Furthermore, it would be obvious for a tip of an opening tool to slide along the smooth downwardly to the receptacle bottom and pushes the moveable closure member as to open the archwire as noted by Fig. 6 of Wang and the abstract of Wang. 

    PNG
    media_image14.png
    451
    582
    media_image14.png
    Greyscale

Annotated Figure S 

    PNG
    media_image15.png
    288
    351
    media_image15.png
    Greyscale

Annotated Figure T

    PNG
    media_image16.png
    425
    485
    media_image16.png
    Greyscale

Annotated Figure U
Regarding Claim 13, Wang and Lewis discloses the claimed invention and Wang further discloses the second body portion (Fig. 1 of Wang, label 22) comprises a sliding 

    PNG
    media_image17.png
    253
    224
    media_image17.png
    Greyscale

Annotated Figure V

    PNG
    media_image18.png
    462
    539
    media_image18.png
    Greyscale

Annotated Figure W
14, Wang and Lewis teaches the disclosed invention and Wang further discloses the movable closure member comprises a guiding slider (See Annotated Figure X of Fig. 1) extending along the sliding direction of the movable closure member (See Annotated Figure X of Fig. 1), while the sliding groove comprises a guiding slot (See Annotated Figure X of Fig. 1) along which the guiding slider slides (See Annotated Figure X of Fig. 1).

    PNG
    media_image19.png
    507
    508
    media_image19.png
    Greyscale

Annotated Figure X
	Regarding Claim 15, Wang and Lewis teaches the disclosed invention and Wang further discloses the guiding slot is disposed on one of the two rails (See Annotated Figure Y of Fig. 1 of Wang where the guiding slot is found to be in contact with the rail and as such it is disposed on to a rail).

    PNG
    media_image20.png
    507
    508
    media_image20.png
    Greyscale

Annotated Figure Y
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest art was found to be Lewis (US Publication No. 20090325120 A1) wherein Lewis discloses a self-ligating bracket with a tool receptacle with a smooth surface that slopes to the inward end of the first portion body. Furthermore, it is found that the bracket comprises a first body portion, a second body portion, and a movable . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HOLLY T. TO/Examiner, Art Unit 3772                    
                                                                                                                                                                                    /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772